Douglas, J.,
concurring. I concur in the syllabus, the judgment and the well-reasoned opinion of Justice Resnick. I write separately only to call attention to the fact that this case has proceeded through the court system pursuant to an R.C. 4123.519 appeal, even though it is not a “right to continue to participate” issue. The issue is one of jurisdiction under R.C. 4123.52. I have previously set forth my reasons why a decision of the Industrial *273Commission arising out of an R.C. 4123.52 question is not appealable under R.C. 4123.519. See State, ex rel. Superior’s Brand Meats, Inc., v. Indus. Comm. (1992), 63 Ohio St.3d 277, 284-287, 586 N.E.2d 1077, 1083-1085 (Douglas, J., concurring in part and dissenting in part). See, also, Afrates v. Lorain (1992), 63 Ohio St.3d 22, 584 N.E.2d 1175. I recognize that this precise issue is not in the case at bar, but I believe it necessary that it be stated, for the sake of continuity, that note was taken of the procedure employed.